DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,101,942 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,101,942 B2 disclose a method, a UE, and a NodeB for configuration of dual stream transmission in a system employing HARQ retransmission.  Claims 1-20 of U.S. Patent No. 11,101,942 B2 do not specifically disclose a sub-process address.  However, claims 1-20 of U.S. Patent No. 11,101,942 B2 disclose a single re-transmission identifier for indicating which process transmitted on which substream which is same as sub-process address.  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modify claims 1-20 of U.S. Patent No. 11,101,942 B2 to recite a sub-process address for indicating which process transmitted on which substream.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 6-10, 13-17, 20-24, 27, and 28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goransson, Bo et al (WO 2008/054313 A1).
	Regarding claims 1 and 8, Gorannson discloses a method for receiving a dual stream transmission in a system employing Hybrid Automatic Repeat Request (HARQ) retransmission (Fig. 3), the method comprising:
determining which of a plurality of sub-processes is transmitted on which of a plurality of streams based on a sub-process address and a HARQ process identifier (39th paragraph, scheduling information corresponding to the first transmission interval is sent to the receiver over the downlink control channel.  This scheduling information includes retransmission process identifier as well as the disambiguation data for use in tracking the mapping of transport blocks 110 to the primary and secondary substreams.  The disambiguation data comprises a single substream mapping bit.  Herein, the retransmission process identifier is the HARQ process identifier and the single substream mapping bit is the sub-process address to indicate which transport block transmitted on which substream).

Regarding claims 2, 9, 16, and 23, Gorannson discloses receiving a first transport block with a first sub-process on a first stream and a second transport block with a second sub-process on a second stream (Fig. 2, during interval 235, transport block 110 is transmitted with RP-2A on primary substream and another transport block 110 is transmitted with RP-2B on secondary substream.  Herein, A and B indicate the subtream in which the transport block is transmitted).

Regarding claims 3 and 10, Gorannson discloses that wherein the sub-process address is a single sub-process address (39th paragraph, disambiguation data is a single substream mapping bit).

Regarding claims 6, 13, 20, and 27, Gorannson discloses that wherein the dual stream transmission is a MIMO transmission (Fig. 2 and 58th paragraph).

Regarding claims 7, 14, 21, and 28, Gorannson discloses transmitting a negative acknowledgement for one of the first and second transport blocks (Fig. 3, block 340, receive NACK for at least one of 1st and 2nd blocks); and receiving a retransmission of the one of the first and second transport blocks on a same or a different stream (Fig. 3, blocks 350 and 370, select primary or secondary substream for retransmission and schedule the NACKed transport block for retransmission during 2nd transmission interval).

Regarding claims 15 and 22, Gorannson discloses a method for transmitting a dual stream transmission in a system employing Hybrid Automatic Repeat Request (HARQ) retransmission (Fig. 3), the method comprising:
transmitting a plurality of transport blocks on corresponding streams (Fig. 2, RP-1A is transmitted on primary substream while RP-1B is transmitted on secondary stream), wherein each transport block has an associated sub-process (Fig. 2, A or B indicator), and wherein at least two of the sub-processes belong to a same paired process identifier (29th paragraph, A and B belong to 0 to 7 such as 0A, 0B … 7A,7B).

Regarding claims 17 and 24, Gorannson discloses that wherein one of the at least two processes belong to a same paired process identifier is identifiable by a single sub-process address (29th paragraph, A and B belong to 0 to 7 such as 0A, 0B … 7A,7B).

Allowable Subject Matter
Claims 4-5, 11-12, 18-19, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Pelletier et al (WO 2009/132203 A1) discloses HARQ process utilization in multiple carrier wireless system.
Kahtava et al (WO 2006/126085 A1) discloses expanded signaling capability.
Cho et al (WO 2008/115014 A1) discloses mapping process index.
Nammi et al (US 2017/0195029 A1) discloses CSI reporting utilizing unused bit resources.
Clevorn et al (US 2015/0078251 A1) discloses HARQ process.
Goransson et al (US Patent No. 11,101,942 B2), same assignee, discloses HARQ spatial multiplexing MIMO system.
Goransson et al (US Patent No. 10,326,563 B2), same assignee, discloses HARQ spatial multiplexing MIMO system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472